          Case 1:14-cr-00155-NONE-SKO Document 80 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                     Case No. 1:14-cr-00155-LJO-SKO
11
                    Plaintiff,                     ORDER DENYING STIPULATED REQUEST
12                                                 TO TRANSPORT DEFENDANT TO TEEN
            v.                                     CHALLENGE PROGRAM
13
     JOSEPH ARCHULETA,                             (ECF No. 79)
14
                    Defendant.
15

16         On April 14, 2021, Defendant Joseph Archuleta, through counsel, filed a proposed order

17 requesting Defendant be allowed to be transported from the Fresno County Jail on April 19,

18 2021, to the Teen Challenge program, located in Jamestown, California. (ECF No. 77 at 1.) On

19 April 15, 2021, the Court denied the request as submitted, without prejudice, and notified
20 Defendant that given the most recent detention order entered on January 8, 2021 (ECF No. 65),

21 the Court would not grant such request without a hearing or some further presentation of the

22 basis for the request. (ECF No. 78.)

23         On April 16, 2021, Defendant’s counsel filed another proposed order requesting

24 Defendant be allowed to be transported to the Teen Challenge program on April 19, 2021. (ECF

25 No. 79.)      Here, Defendant has provided some additional information not contained in the

26 previous request, including: (1) that the referral to the program was by the Probation Officer
27 Chris Frausto; and (2) a COVID-19 test has been administered as required by the program, and

28 thus time is of the essence to secure the presently available place in the program. Additionally,


                                                   1
          Case 1:14-cr-00155-NONE-SKO Document 80 Filed 04/16/21 Page 2 of 2


 1 as was proffered in the original request, Assistant U.S. Attorney Melanie Alsworth does not

 2 object to these arrangements or participation in the program.

 3          As the Court notified Defendant in denying the previous request, the Court will not

 4 disturb the January 8, 2021 detention order that is in effect in this action without a proper basis.

 5 The Court cannot release Defendant pursuant only to a stipulation when such detention order is

 6 in effect. A hearing, with proper legal foundation and authority, must be brought.

 7          Accordingly, IT IS HEREBY ORDERED that Defendant’s request to be allowed to be

 8 transported to the Teen Challenge program, submitted on April 16, 2021 (ECF No. 79), is

 9 DENIED without prejudice.

10
     IT IS SO ORDERED.
11

12 Dated:     April 16, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
